Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   February 10, 2016

The Court of Appeals hereby passes the following order:

A15A1955. DARGAN J. BURNS, III v. GREENTREE SERVICING, LLC.

      The trial court granted partial summary judgment in favor of plaintiff
GreenTree Servicing, LLC in its action for equitable reformation of a deed and
declaratory judgment.     On appeal, defendant Dargan J. Burns III argues that
GreenTree was not entitled to equitable relief because the requirements of mutual
mistake were not satisfied, GreenTree’s claims are time-barred, it has adequate
remedies at law, and its forgery of a security deed forecloses equitable relief.
      The Georgia Constitution grants the Supreme Court general appellate
jurisdiction over “all equity cases.” Ga. Const. of 1983, Art. IV, Sec. VI, Par. III (2).
“‘[E]quity cases’ are those in which a substantive issue on appeal involves the legality
or propriety of equitable relief sought in the superior court – whether that relief was
granted or denied.” Durham v. Durham, 291 Ga. 231, 232 (2) (728 SE2d 627) (2012)
(citation and punctuation omitted). “It is the primary issue raised on appeal that
determines appellate jurisdiction.” Warren v. Bd. of Regents of Univ. System of Ga.,
272 Ga. 142, 143 (527 SE2d 563) (2000).
      The primary issue on appeal in this case is the legality and propriety of the
equitable relief that the trial court awarded to GreenTree. Moreover, it is well-settled
that the ultimate responsibility for determining appellate jurisdiction is vested in the
Supreme Court. See Saxton v. Coastal Dialysis & Medical Clinic, Inc., 267 Ga. 177,
178 (476 SE2d 587) (1996); see also Reeves v. Newman, 287 Ga. 317 318 (“This
Court has a duty to resolve any questions about its jurisdiction over any given case
where doubt may exist.”).
      For these reasons, this appeal is hereby TRANSFERRED to the Supreme Court
for disposition.

                   Court of Appeals of the State of Georgia
                                                        02/10/2016
                          Clerk’s Office, Atlanta,____________________
                          I certify that the above is a true extract from
                   the minutes of the Court of Appeals of Georgia.
                          Witness my signature and the seal of said court
                   hereto affixed the day and year last above written.


                                                                   , Clerk.